Voto particular disidente emitido por la
Juez Asociada Señora Rodríguez Rodríguez.
Por entender que los argumentos sustantivos del peti-cionario carecen de mérito y que debemos abstenernos de atender una controversia que no fue planteada ante el foro revisado, discrepo del curso de acción de una mayoría de este Tribunal en el caso de epígrafe.
El Artículo 8.012 de la Ley Electoral del Estado Libre Asociado de Puerto Rico es claro al establecer que “[l]os en-dosos requeridos por [esta ley] deberán ser recibidos y remi-tidos a la Comisión desde la certificación de la candidatura por el partido político o desde que se solicita una candida-tura independiente hasta el 15 de febrero del año de las elecciones generales”. 16 LPRA sec. 4122(2)(b). Asimismo, el Artículo 8.011 dispone que “[l]a hora límite en todos los ca-sos serán las 12:00 del mediodía; cuando alguna de estas fechas cayere en un día no laborable, la misma se correrá al siguiente día laborable”. 16 LPRA see. 4121.
Luego de examinar las disposiciones legales pertinen-tes, es forzoso concluir que no nos encontramos propia-mente ante un término cuya extensión pueda regirse por lo dispuesto en la Regla 68.1 de Procedimiento Civil, 32 *299LPRA Ap. VI, sino más bien ante una fecha límite para la cual su vigencia está específicamente pautada y predetermi-nada por disposición expresa de la ley electoral. De esta ma-nera, según dispone la ley, su extensión depende de que el día pautado no sea laborable para el ente gubernativo en cuestión, es decir, la Comisión Estatal de Elecciones (CEE).(1)
Según surge del expediente, el 15 de febrero de 2016, la fecha puntualmente fijada en la ley electoral para presentar las peticiones de endoso fue un día laborable en la CEE y esta entidad estaba abierta para recibir endosos. Más aún, es innegable que, para el peticionario, esa era la fecha en la que tenía que presentar sus endosos, habida cuenta de que acudió a la CEE a las 3:34 p. m. para entregarlos. Ello a pesar de que tenía hasta las 12:00 del mediodía para presentarlos. En ese momento, justificó su tardanza con pre-suntos inconvenientes de tráfico y desperfectos mecánicos que le impidieron llegar a la hora requerida. Conveniente-mente, el 16 de febrero de 2016, a las 8:00 a. m., se personó nuevamente a la CEE para presentar otros endosos que, según alegó, había olvidado involuntariamente en el vehí-culo que el día anterior había sufrido desperfectos. Además, justificó su tardanza en entregar todos los endosos en su-puestas dilaciones de la CEE en el proceso. No fue hasta que presentó su recurso de revisión ante el Tribunal de Primera Instancia que el señor Díaz Vanga argumentó, por primera vez, que el 15 de febrero de 2016 era un día feriado.(2)
Por entender que los argumentos del peticionario son inmeritorios, que sus acciones fehacientemente demues-*300tran que era consciente de la fecha límite para entregar sus endosos y dado que éste tenía conocimiento de que el 15 de febrero de 2016 era un día laborable en la CEE, proveería “no ha lugar” tanto a la moción en auxilio de jurisdicción como al recurso de certiorari presentados por él.

 Precisamente, un término es distinguible de una fecha límite porque éste comienza a transcurrir luego de un evento o incidente determinado. Por otra parte, una fecha límite no depende de la ocurrencia de un evento, puesto que está fijada con exactitud.


 En cuanto a este proceder, cabe recordar que en nuestro ordenamiento cons-tituye una norma establecida firmemente que los foros apelativos no adjudicarán controversias que no se plantearon ante el foro revisado. Véase Abengoa, S.A v. American Intl. Ins., 176 DPR 512, 526 (2009); Trabal Morales v. Ruiz Rodríguez, 125 DPR 340, 351 (1990).